DETAILED ACTION
Response to Amendment
This is in response to Applicants amendment filed 11/24/2020 which has been entered. Claim 1 has been amended. No Claims have been cancelled. No Claims have been added. Claims 1-8 are still pending in this application, with Claims 1 and 5 being independent.

Response to Arguments
Applicant's arguments filed 11/24/2020 have been fully considered but they are not persuasive. Applicant argues that the combination of prior art (Dwyer, Baggentoss and Nobel) fails to teach or suggest …receive the performance result from the analytics server; where the performance result indicates a need for training, schedule a training event for the agent… as recited in Claims 1 and 5.
The Examiner respectfully disagrees. In paragraphs [0083] and [0084], Dwyer describes a conversational analytics system that evaluates interactions [e.g. recorded calls, chats, SMS, social posts, blogs, surveys, etc. In paragraph [0112], Dwyer describes automatic analysis of interactions to score each interaction [i.e. performance result] under various categories. In paragraph [0083], Dwyer indicates categories may include customer satisfaction, compliance, agent performance and any other number of customizable performance indicators (i.e. KPI).
In paragraphs [0053] – [0055], Baggentoss describes a performance monitoring module that provides measurements and indicators of agent performance used by management and various components of contact center [i.e. analytics server, agent queueing server, scheduling server]. In paragraph [0060], Baggentoss describes a performance support module that accepts performance monitoring input [i.e. a performance result – customer satisfaction/agent perfomance] as feedback for agent training programs. 
training material to agents, and delivers said training materials to agents identified as requiring additional training with the assistance of the scheduling module. In paragraph [0061], Baggentoss indicates that the performance support module works in conjunction with other contact center elements to ensure training is delivered when agents are available and does not have an adverse impact on contact center operations.  
It is clear that the currently applied art (Dwyer, Baggentoss and Nobel) does teach and/or suggest …receive the performance result from the analytics server; where the performance result indicates a need for training, schedule a training event for the agent… as recited in Claims 1 and 5.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Dwyer et al (2017/0026514 A1) in view of Baggentoss et al (2006/0072739 A1), and further in view of Noble, Jr. et al (8,644,489 B1). 
As per Claim 1, Dwyer teaches a system for automatically scheduling contact center agents for immediate training using real-time analytics, comprising: an analytics server comprising at least a plurality of programming instructions stored in a memory and operating on a processor of a network-connected computing device (Page 24, Paragraphs [0192] – [0195]) and receiving interaction-specific information from a contact center system for an agent (Page 8, Paragraph [0083]).

Dwyer also teaches analyzing the interaction-specific information to determine the agent's performance based on recognized patterns of interaction (Page 8, Paragraphs [0083] and [0086]); and producing a performance result (Figures 4A and 4B; Figure 15; Figure 28; Page 15, Paragraphs [0125] – [0131]; Page 16, Paragraph [0137]).
(Note: In paragraphs [0083] and [0086], Dwyer describes using call metadata, conversation events, and acoustic events to categorize and annotate the calls. From this categories and events are incorporated into call scores which may be used to automatically monitor customer satisfaction, agent compliance and agent performance. An illustration of agent performance is shown in Figures 4A and 4B)
Dwyer does not teach providing said performance result to a scheduling server; and a scheduling server comprising at least a plurality of programming instructions stored in a memory and operating on a processor of a network-connected computing device and configured to: maintain a schedule for the agent, the schedule comprising a plurality of work items and a plurality of time-based scheduling information; receive the performance result from the analytics server; where the performance result indicates a need for training, schedule a training event for the agent.
However, Baggentoss teaches providing said performance result to a scheduling server (Figure 1A – References 120 and 145; Figure 1B – References 120 and 121; Page 5, Paragraphs 
(Note: In paragraph [0055], Baggentoss describes a performance support module that includes a scheduling module. In paragraphs [0053] and [0054], Baggentoss describes a performance monitoring module [analytics server] that provides measurements and indications of agent performance to various components of the call center [performance support module which includes scheduling module – i.e. scheduling server])
(Note: In paragraph [0039], Baggentoss describes a computer program embodying the functionality taught by the reference. In paragraph [0039], Baggentoss indicates the computer code behind the software process may be executed via a centralized or distributed process. While Baggentoss does not explicitly describe a processor the execution of software by a component inherently teaches the use of a processor of a network-connected computing device)
Baggentoss also teaches maintaining a schedule for the agent, the schedule comprising a plurality of work items and a plurality of time-based scheduling information (Figure 1A – References 120, 125 and 145; Page 5, Paragraphs [0053] – [0055]); and receiving the performance result from the analytics server; where the performance result indicates a need for training, schedule a training event for the agent (Paragraphs [0060] and [0061]).
(Note: As shown in Figure 1A of Baggentoss, the performance monitoring [PM] module is in constant communication with the workforce management [WFM] component and performance support [PS] module. In paragraphs [0053] and [0054], Baggentoss describes the PM module providing and receiving measurements of agent performance to and from contact center elements; and indicates that performance data may be periodically refreshed)

(Note: In paragraph [0061], Baggentoss describes the use of remediation thresholds to determine the proper assignment of appropriate training to agents. Baggentoss also describes the scheduling module ensuring that training materials are delivered at the proper time [i.e. when agents are available and in a manner such that contact center operations are not adversely impacted)
The combination of Dwyer and Baggentoss teaches wherein the analytics server provides the performance result to the scheduling server as described above (See Response to Arguments). It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the system taught by Dwyer with the system as taught by Baggentoss to provide administrators automated tools that upon identifying deficiencies in agent performance automatically alert supervisors and provide training to the identified agent to correct the behavior so that the agent can meet the performance goal. 
The combination of Dwyer and Baggentoss does not teach notifying an agent queueing server about the training event; an agent queueing server comprising at least a plurality of programming instructions stored in a memory and operating on a processor of a network-connected computing device; receiving the notification about the training event from the scheduling server; receiving current state information for the agent from an agent workstation; 
However, Noble teaches notifying an agent queueing server about the training event (Column 11, Lines 28-47); an agent queueing server comprising at least a plurality of programming instructions stored in a memory and operating on a processor of a network-connected computing device (Figure 9 – References 901, 906 and 907; Column 21, Line 53 – Column 22, Line 46); receiving the notification about the training event from the scheduling server (Figure 1 – Reference 155; Column 11, Lines 28-47).
(Note: In Column 11, Lines 28-47; Nobel describes a monitoring module receiving breaks [i.e. training event] scheduled for an agent. Nobel indicates that a call center workforce management system [WFM – i.e. scheduling server] generates schedules for its agents and the monitoring module queries the WFM with an agent identifier when the agent logs in to obtain the agent’s schedule) 
Noble also teaches receiving current state information for the agent from an agent workstation (Column 12, Lines 42-56; Column 15, Lines 10-25); and placing the agent's current state to an unavailable state within a call queue until the training is complete (Column 12, Lines 42-56; Column 15, Lines 10-25). 
(Note: In Column 12, Lines 42-56; Nobel describes recognizing that a break [i.e. training event] is authorized/scheduled and having the monitoring module notifying the call center communication component to place the agent in a pause state [agent unavailable to receive communications] so the agent may take their break [training event])
(Note: In Column 15, Lines 10-25; Nobel describes the monitoring module receiving the current state of an agent and monitoring the agent state to see if the agent is still in the current 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the system taught by Dwyer and Baggentoss with the system as taught by Noble to provide an automatic training mechanism that enables an agent to complete necessary training without being interrupted by making the agent unavailable to be contacted until the required training is completed to ensure that the agent gets the maximum benefit from the training.
As per Claims 2 and 6, the combination of Dwyer, Baggentoss and Noble teaches wherein the interaction-specific information system for an agent is received from a plurality of contact center systems as described in Claims 1 and 5. It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the system and method taught by Dwyer and Baggentoss with the system and method as taught by Noble to provide an automatic training mechanism that enables an agent to complete necessary training without being interrupted by making the agent unavailable to be contacted until the required training is completed to ensure that the agent gets the maximum benefit from the training.
As per Claims 3 and 7, Dwyer teaches wherein the interaction-specific information comprises speech-based audio data as described in Claim 1.
As per Claims 4 and 8, Dwyer teaches wherein the analytics server is configured to perform speech analysis on the speech-based audio data as described in Claim 1.
As per Claim 5, the combination of Dwyer, Baggentoss and Noble teaches a system and method for automatically scheduling contact center agents for immediate training using real-time analytics as described in Claim 1 above. It would have been obvious to one of ordinary skill .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. ETISON et al (2015/0098561 A1), Benesh et al (8,300,797 B1), Bhide et al (2012/0054186 A1), McLean et al (8,078,486 B1), Koster et al (8,649,499 B1), Skiba et al (2016/0098663 A1), Krishnan et al (2016/0219149 A1). Each of these describes systems and methods for monitoring agent performance and providing feedback, coaching or training.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571) 272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHARYE POPE/Examiner, Art Unit 2652 


/AHMAD F. MATAR/Supervisory Patent Examiner, Art Unit 2652